[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                            No. 11-13154
                                                                     JUNE 15, 2012
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________         CLERK

                           D.C. Docket No. 8:10-cr-00252-JSM-TBM-3



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                               versus

WELLENGTON ROLANDO MACIAS LUCAS,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 15, 2012)

Before TJOFLAT, EDMONDSON and BARKETT, Circuit Judges.

PER CURIAM:
       Wellengton Rolando Macias Lucas (“Macias Lucas”) appeals his conviction

for possession with intent to distribute five kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. § 70503(a)(1).1 On appeal, Macias Lucas argues that his conviction must

be reversed because the district court lacked subject matter jurisdiction, the district

court gave an erroneous jury instruction, and because the government, he claims,

used evidence admitted only for impeachment as substantive evidence of his guilt.

       We reject Macias Lucas’s first argument that the district court lacked

jurisdiction because the government failed to prove that the boat in which he was

transporting cocaine was bound for the United States, because we have previously

held that the offense codified at § 70503(a)(1) does not require the government to

show a connection between the offense and United States territory in order to

support subject matter jurisdiction, see United States v. Rendon, 354 F.3d 1320,


       1
           46 U.S.C. § 70503 provides, in relevant part,

       (a) Prohibitions. An individual may not knowingly or intentionally manufacture or
       distribute, or possess with intent to manufacture or distribute, a controlled substance on
       board--
         (1) a vessel of the United States or a vessel subject to the jurisdiction of the United
             States[.]

It is undisputed in this case that Macias Lucas’s vessel was “subject to the jurisdiction of the
United States” within the meaning of the statute because it qualifies as a “vessel without
nationality” pursuant to 46 U.S.C. § 70502(c), (d).


                                                  2
1325 (11th Cir. 2003), and we are bound by our prior precedent rule to apply that

holding here.

       Macias Lucas also contends that his conviction must be reversed because

the district court, over objection by Macias Lucas, gave an Allen charge that

differed in several respects from the wording outlined in this court’s pattern Allen

charge.2 A district court abuses its discretion in giving an Allen charge if, in light

of “the language of the charge and the totality of the circumstances under which it

was delivered,” the charge was “inherently coercive.” United States v. Woodard,

531 F.3d 1352, 1364 (11th Cir. 2008). This record does not contain the requisite

evidence of coercion. Among other things, the charge given was modeled on our

court’s pattern Allen instruction, and after the charge was given, the jury

continued to deliberate for an additional ninety minutes before returning its verdict

the next day.

       Finally, Macias Lucas also argues that the government was erroneously

permitted to use testimony admitted only for impeachment as substantive evidence

of Macias Lucas’s guilt, and that the prosecutor improperly vouched for the

credibility of two of its witnesses. However, the record reflects that the



       2
         In an Allen charge, the judge instructs the jury to undertake further efforts to reach a
verdict. United States v. Chigbo, 38 F.3d 543, 544 (11th Cir. 1994) (per curiam).

                                                  3
prosecutor’s use of this testimony was limited to challenging Macias Lucas’s

credibility as a witness. Moreover, the prosecutor’s assertion that two U.S. Coast

Guard agents had no motive to lie when testifying did not impermissibly vouch for

their credibility because it did not put the government’s prestige or the

prosecutor’s personal imprimatur upon their credibility. See United States v.

Bernal-Benitez, 594 F.3d 1303, 1313-14 (11th Cir. 2010).

      AFFIRMED




                                          4